



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Bondfield Construction Company Limited, 2022
    ONCA 302

DATE: 20220414

DOCKET: C68507

Feldman, van Rensburg and Coroza JJ.A.

BETWEEN

Her Majesty the Queen

Appellant

and

Bondfield Construction
    Company Limited, J.M.R. Electric Ltd.,

and
    Toromont Industries Ltd.

Respondents

Daniel Kleiman and Alessandra Hollands, for the
    appellant

Robert E. Hutton and Ciara L. Pittam, for the respondent
    J.M.R. Electric Ltd.

Susan L. Crawford, for the respondent Toromont
    Industries Ltd.

No one appearing for the respondent Bondfield
    Construction Company Limited

Heard: November 2, 2021 by video conference

On appeal from the judgment of Justice Christine E.J. Malott of the
    Ontario Court of Justice, dated December 2, 2019, allowing an appeal from the
    convictions entered by Justice of the Peace Maureen Ryan-Brode, dated May 5,
    2017.

van Rensburg J.A.:

A.

OVERVIEW

[1]

This

is an appeal by Her Majesty the Queen in Right of Ontario
    (the Crown), with leave, from a judgment allowing appeals from convictions of
    offences under the
Occupational Health and Safety Act
,

R.S.O.
    1990, c. O.1 (the OHSA), that were prosecuted by the Ministry of Labour.

[2]

The charges arose after a field service technician on a construction
    project was severely burned by an arc flash while cleaning an energized part of
    a switchgear cabinet using a paintbrush with a metal band. After having worked
    on de-energized cabinets, on returning from his lunch break, the worker
    inadvertently opened the wrong cabinet to clean, causing his paint brush to
    come into contact with live input stabs
[1]
at the rear of the cabinet. The work was being performed in a high-voltage
    electrical room to which the door had, at times, been propped open, permitting access
    by various tradespeople.

[3]

The appeal engages the interpretation of certain provisions of the
    regulation
Construction Projects
, O. Reg. 213/91, enacted under the
    OHSA, dealing with Electrical Hazards. The central issue is the meaning of
    energized exposed parts of electrical equipment in two regulatory provisions:
    s. 184(1), which provides that only authorized persons shall enter or be
    permitted to enter a room containing exposed energized electrical parts, and s.
    190(4), which requires that the power supply to electrical equipment be
    disconnected, locked out of service, and tagged if work is to be done on or
    near energized exposed parts.

[4]

The justice of the peace (the trial justice) convicted the three
    respondents of offences under the OHSA in relation to breaches of ss. 184(1)
    and 190(4) of O. Reg. 213/91, and also convicted the respondent Toromont
    Industries Ltd. (Toromont) of an offence relating to s. 187 of the regulation
    (respecting the use by its employee of a tool capable of conducting electricity
    so close to energized electrical equipment that it could make electrical
    contact). The trial justice acquitted the three respondents of offences
    relating to s. 182(1) of the regulation (respecting the professional
    qualifications required to connect, maintain or modify electrical equipment or
    installations).

[5]

On appeal, a judge of the Ontario Court of Justice (the appeal judge)
    overturned the convictions and entered acquittals on the offences related to
    ss. 184(1) and 190(4), after concluding the
actus reus
of these
    offences had not been established. She directed a new trial of the offence
    related to Toromonts breach of s. 187, after finding that the trial justice failed
    to consider the reasonable belief in a state of facts that, if true, would
    have rendered the act or omission innocent aspect of its due diligence
    defence. The appeal judge concluded that it was unnecessary to consider the
    other grounds for the conviction appeals, in particular other challenges to the
    trial justices assessment of the due diligence defences, and the sentence
    appeals.

[6]

I would allow the Crowns appeal in part. I have concluded that the
    appeal judge erred in her interpretation of s. 190(4), when, after concluding
    that this provision applies to energized electrical equipment that is not
    concealed or covered, and observing that the electrical parts were behind circuit
    breakers with covers, she found that the
actus reus
for the s. 190(4) offences
    was not made out. Although the appeal judge applied the same erroneous
    interpretation to the word exposed in s. 184(1), I would not interfere with
    her conclusion that the Crown failed to establish the
actus reus
of
    this offence. I would, however, not adopt all aspects of the trial justices
    interpretation of these provisions. I will explain why I agree with her
    conclusion that the
actus reus
for the s. 190(4) offence was
    established, and why, in respect of s. 184(1), I would conclude that the
actus
    reus
of that offence was not established.

[7]

As for s. 187, contrary to the appeal judges conclusion, and as
    conceded by Toromont, the trial justice did not fail to address the reasonable
    mistake of fact aspect of Toromonts due diligence defence to that charge. Because
    of her conclusion on this issue, the appeal judge declined to address the other
    errors alleged by Toromont in respect of its due diligence defence and sentence
    for the s. 187 offence.

[8]

I would accordingly set aside the acquittals for the offences in
    relation to s. 190(4), and uphold the acquittals for the offences in
    relation to s. 184(1). I would remit the issues not determined by the appeal
    judge in relation to the ss. 190(4) and 187 offences, namely, the
    respondents due diligence defences and sentence appeals, to another appeal
    judge of the Ontario Court of Justice for determination.

B.

BACKGROUND FACTS

[9]

On May 28, 2013, Stephane Audet, a field service technician, was injured
    during the construction of the Southwest Detention Centre (the SWDC) in
    Windsor, when the conductive tool he was using to clean a switchgear cabinet
    made contact with an energized part at the back of the cabinet. The respondent
    Bondfield Construction Company Limited (Bondfield)
[2]
was in charge of the project and
    had contracted the respondent J.M.R. Electric Ltd. (J.M.R.) for electrical
    installations. J.M.R., in turn, had contracted Toromont to supply a custom
    switchgear and two emergency generators for the project, and to commission,
    test and train workers on the equipment. Audet was employed by Toromont.

[10]

The switchgear involved in the incident was the electric power system
    for the SWDC, which had the ability to distribute power to the entire building
    or to isolate the power in certain areas. The equipment was located in two
    adjacent rooms on the upper level of the project: an electrical room, housing
    the switchgear and two transformers, and a generator room, housing the two
    generators. The electrical room was accessed from a main corridor through a
    double door and the generator room was, in turn, accessed through the
    electrical room.

[11]

J.M.R. was responsible for controlling access to the electrical room by
    restricting entry to authorized persons. J.M.R. posted warning signs on the
    doorway and entrance to the electrical room, and installed a lock on the double
    doors. Two of J.M.R.s master electricians and the Bondfield site
    superintendent had keys for the door. The J.M.R. master electricians visited
    the electrical room several times each day. Multiple trades entered and passed
    through the room, which was also occasionally used for storage. There was
    evidence, accepted by the trial justice, that the door was occasionally propped
    open, leaving no controls on entry into the electrical room.

[12]

The switchgear assembly measured approximately 40 feet in length and 9
    feet in height. It had an A side and a B side, that could be joined or separated
    by a middle section to operate concurrently or independently. The switchgear
    was completely enclosed on all sides and the top with sheet metal, except for
    ventilation openings and inspection windows. Doors and removable covers
    provided access to the interior, which contained various electrical devices
    including circuit breakers  electrical switches designed to open and close
    electrical circuits to control and direct the distribution of energy. The
    circuit breakers were housed in modular cabinets accessed by loosening and
    removing thumb screws on the cabinets door and then opening the door. The
    circuit breakers could be moved in and out of their cabinets on a drawer slide.

[13]

Once the switchgear and generators were installed, Toromont sent field
    service technicians to the project to commission and test the generators, which
    involved verifying their installation according to the manufacturers
    specifications and testing the functionality of different components, including
    the interconnections between the generators and the switchgear.

[14]

Audet and a second field service technician were assigned to commission
    and test the two emergency generators at the SWDC. They were authorized by J.M.R.
    to enter the electrical and generator rooms for this purpose. While both were
    experienced technicians, neither was a licensed electrician or electrician
    apprentice.

[15]

In the second week at the project, commencing on May 27, 2013, the two
    technicians started to run troubleshooting tests on the equipment. In the
    course of this testing, a number of false alarms activated in the electrical
    room. It was determined that the false alarms were caused by metal filings in
    the switchgear cabinets that had been produced when electricians drilled holes
    to install the conduits for the communication wiring connecting the switchgear
    and generators. On May 28, the technicians agreed that Audet would clean the
    affected switchgear cabinets in order to remove the metal filings.

[16]

Before Audet began working on the switchgear cabinets, the circuit
    breakers had been racked out to prevent the transmission of energy, and locked
    so that they could not be reconnected to the power supply.
[3]
The power had been shut down on the A side and middle section of the
    switchgear, while the B side remained energized. This meant that the stabs at
    the rear of some of the cabinets (not the ones Audet was supposed to enter)
    were still energized. However, all of the cabinets were racked out, locked and
    tagged in the same manner. The markers did not identify whether a cabinet was
    energized, only that it had the potential to be energized and was not to be
    racked back in. To determine which cabinets he was authorized to enter, Audet referred
    to a schematic diagram.

[17]

In the morning, Audet, while wearing proper personal protective
    equipment (PPE), conducted a voltage test on the cabinets he was intending to
    clean to confirm that they were in fact de-energized. He then removed most of the
    PPE and proceeded to clean the cabinets, using a vacuum and a paintbrush with a
    metal band. When he resumed work after his lunch break, Audet intended to clean
    one of the de-energized cabinets, but inadvertently entered an energized
    cabinet. As Audet reached to the rear of the cabinet to clean the metal
    filings, the conductive metal band on his paint brush made contact with an energized
    input stab, causing an electrical fault within the cabinet and throughout the
    switchgear. The result was an arc flash, that is, an electrical explosion,
    producing a large ball of fire that erupted from the cabinet, inflicting severe
    burns on Audet and causing extensive damage to the switchgear.

[18]

Following an investigation by the Ministry of Labour, the three
    respondents were charged with offences under ss. 23(1)(a) and 25(1)(c) of the
    OHSA. The charges related to their alleged failures, as an employer in the case
    of Toromont and J.M.R., and as a constructor in the case of Bondfield, to ensure
    that certain measures and procedures prescribed by O. Reg. 213/91 were carried
    out at the worksite. These included the measures and procedures prescribed by
    ss. 184(1) and 190(4) of the regulation, and in the case of Toromont, s. 187.

C.

RELEVANT STATUTORY AND REGULATORY PROVISIONS

[19]

Sections 23(1)(a) and 25(1)(c) of the OHSA prescribe the statutory
    duties of constructors and employers:

23
(1) A constructor shall ensure, on a
    project undertaken by the constructor that,

(a) the measures and
    procedures prescribed by this Act and the regulations are carried out on the
    project;



25
(1) An employer shall ensure that,



(c) the measures and
    procedures prescribed are carried out in the workplace

[20]

The relevant provisions of O. Reg 213/91 are found under the title
    Electrical Hazards, a part that comprises ss. 181 to 195.3 of the regulation.
    All three respondents were charged with having failed to comply with ss. 184(1)
    and 190(4). In particular, it was alleged that, contrary to s. 184(1), they had
    permitted unauthorized persons to enter a room with exposed energized
    electrical parts, and that, contrary to s. 190(4), they had not ensured that
    the power supply was disconnected before work was to be done on or near exposed
    energized electrical parts.

[21]

Sections 184 and 190 provide as follows (I include these sections in
    their entirety to provide necessary context):

184.
(1)
No
    person, other than a person authorized to do so by the supervisor in charge of
    the project, shall enter or be permitted to enter a roo
m or other enclosure
    containing
exposed
energized electrical parts.

(2)
The entrance to a room or other enclosure containing
    exposed energized electrical parts shall be marked by conspicuous warning signs
    stating that entry by unauthorized persons is prohibited.



190.
(1) This section applies
if work is
    to be done
on or near energized
exposed
parts of electrical
    equipment or of an electrical installation or conductor.

(2) An employer
    shall,

(a)  establish
    and implement written measures and procedures for complying with this section
    to ensure that workers are adequately protected from electrical shock and burn;
    and

(b)  make a copy
    of the written measures and procedures available to every worker on the
    project. O. Reg. 627/05, s. 7.

(3) The worker shall
    follow the written measures and procedures.

(4) Subject to
    subsection (9),
the power supply to the electrical equipment, installation
    or conductor shall be disconnected, locked out of service and tagged
in
    accordance with subsection (6)
before the work begins, and kept
    disconnected, locked out of service and tagged while the work continues.

(5) Hazardous stored
    electrical energy shall be adequately discharged or contained before the work
    begins and shall be kept discharged or contained while the work continues.

(6) The following
    rules apply to the tagging of the power supply under subsection (4):

1.  The tag shall
    be made of non-conducting material and shall be installed so as not to become
    energized.

2.  The tag shall
    be placed in a conspicuous location and shall be secured to prevent its
    inadvertent removal.

3.  The tag shall
    indicate,

i.  why the
    equipment, installation or conductor is disconnected,

ii.  the name of
    the person who disconnected the equipment, installation or conductor,

iii.  the name of
    the persons employer, and

iv.  the date on
    which the equipment, installation or conductor was disconnected.

4.  The tag shall
    not be removed unless it is safe to do so.

(7) A worker, before
    beginning work to which this section applies, shall verify that subsections (4)
    and (5) have been complied with.

(8) If more than one
    worker is involved in work to which this section applies, a means shall be
    provided to communicate the purpose and status of,

(a)  the
    disconnecting, locking out and tagging of the electrical equipment,
    installation or conductor; and

(b)  the
    discharging and containment of any hazardous stored electrical energy.

(9) Locking out is not
    required under subsection (4) if,

(a)  in the case
    of a conductor, it is adequately grounded with a visible grounding mechanism;

(b)  in the case
    of equipment or an installation,

(i)  the power
    supply is less than 300 volts, the equipment or installation was not
    manufactured with provision for a locking device for the circuit breakers or
    fuses, and a written procedure has been implemented that is adequate to ensure
    that the circuit is not inadvertently energized, or

(ii)  the power
    supply is 300 or more volts but not more than 600 volts, the equipment or
    installation was not manufactured with provision for a locking device for the
    circuit breakers or fuses, a written procedure as to how work is to be done has
    been implemented and the work is supervised by a competent worker to ensure
    that the circuit is not inadvertently energized. [Emphasis added.]

[22]

Section 187 of the regulation, which applies to an offence of which
    Toromont was convicted at first instance, is as follows:

187.
Tools, ladders, scaffolding and other
    equipment or materials capable of conducting electricity shall not be stored or
    used so close to energized electrical equipment, installations or conductors
    that they can make electrical contact.

D.

TRIAL DECISION

[23]

The trial justice convicted the respondents under ss. 23(1)(a) (in the
    case of Bondfield) and 25(1)(c) (in the case of Toromont and J.M.R.) of failing
    to ensure that the measures and procedures under ss. 184(1) and 190(4) were
    carried out. She also convicted Toromont of failing to ensure that the measures
    and procedures under s. 187 were carried out. In the course of her reasons, she
    concluded that the
actus reus
for each of these offences was made out.
    What follows is a brief summary of her reasons on this point. I will not address
    the trial justices treatment of the due diligence defences, which are not
    pertinent to this appeal, except briefly in relation to s. 187.

(1)

The offences under s. 190(4)

[24]

Section 190(4) requires that before the work begins, and while it
    continues, the power supply to the electrical equipment shall be disconnected,
    locked out, and tagged. The defence argued that s. 190(1) sets out necessary
    preconditions for s. 190(4), and that these preconditions did not exist in this
    case. First, they submitted that, contrary to s. 190(1), work was not to be
    done on or near energized exposed electrical parts because the part Audet
    contacted, which was located behind fastened cabinet doors, was not exposed.

[25]

In rejecting this argument, the trial justice stated that the word
    exposed in s. 190, in the context of a dangerous high-voltage electrical room,
    means easily accessible to an unauthorized person, and that to hold otherwise
    would be to deprive any such person of the protection contemplated by the OHSA.
    She concluded, I find that an energized part of electrical equipment in a
    cabinet that is fastened by two thumb screws and easily accessible is exposed within
    the meaning of the section: at para. 28.

[26]

The defences second argument was that the language if work is to be
    done refers to where work is
intended
to be done, and that because
    Audet knew he was not to work on energized parts, s. 190(4) did not apply. The
    trial justice rejected this argument. She held that such an interpretation would
    restrict the application of the section to instances where workers
    intentionally work on energized equipment and remove from its ambit those who
    inadvertently work on energized equipment. Instead, she viewed the phrase if
    work is to be done as importing a temporal component, which is consistent
    with section 190(4) which requires that the power supply to the electrical
    equipment be disconnected, locked out and tagged before the work begins: at
    para. 31.

[27]

The trial justice found as a fact that on May 28, 2013, Audet was
    assigned to work
near
energized equipment and as a result inadvertently
    worked
on
energized equipment: at para. 32. She found that the
    equipment was easily accessible by simply undoing two screws and therefore
    exposed to untrained people in the vicinity: at para. 32. Since work was to
    be done on or near energized exposed parts of electrical equipment and the
    power supply to the equipment had not been disconnected, locked out and tagged,
    the
actus reus
of the s. 190(4) offence was established.

(2)

The offences under s. 184(1)

[28]

Section 184(1) of the regulation mandates that only authorized persons
    may enter or be permitted to enter a room or other enclosure containing
    energized electrical parts. The trial justice found that this section applied
    to the electrical room where the accident took place because, based on her
    interpretation of exposed in s. 190, the room contained exposed energized
    electrical parts.

[29]

The trial justice held that s. 184(1) requires that the Crown establish
    that a defendant failed to take measures and procedures to ensure that
    unauthorized persons did not enter the electrical room: at para. 60. She
    rejected the defence argument that evidence of the presence of an unauthorized
    person in the electrical room at the time of the specific offence is required in
    order to establish the
actus reus
of the offence.

[30]

The evidence was that the electrical room was used as a hallway to the
    generator room and as a storage area for equipment, and that the room was very
    busy with many tradespeople coming and going: at para. 53. The trial justice
    was satisfied on the evidence that at times on or about May 28, 2013, the door
    to the electrical room was propped open, leaving no controls on entry into the
    room: at para. 63. She therefore concluded that the
actus reus
of the s.
    184(1) offences had been established: at paras. 63-64.

(3)

The offence under s. 187

[31]

The trial justice found that, contrary to s. 187 of the regulation, Toromont
    allowed its employee to use tools capable of conducting electricity so close to
    energized electrical equipment that they could make electrical contact. This
    finding was specifically in respect of the paintbrush with a metal band that
    Audet had been using. The Crown thus made out the
actus reus
of this
    offence as well.

(4)

The due diligence defences

[32]

For the purpose of this appeal, it is sufficient to note that, after
    considering the evidence and arguments of the parties, the trial justice
    concluded that none of the respondents had established a due diligence defence
    in respect of ss. 184(1) and 190(4), and that Toromont had not established such
    a defence in respect of s. 187.

(5)

The sentences

[33]

The trial justice sentenced Bondfield to a fine of $150,000 for the
    offence in relation to s. 190(4) and $25,000 for the offence in relation to s.
    184(1); J.M.R. to a fine of $50,000 in relation to the s. 190(4) offence and
    $25,000 for the s. 184(1) offence; and Toromont to a global penalty of
    $210,000, allocating $170,000 to the s. 190(4) offence, $10,000 to the s.
    184(1) offence, and $30,000 to the s. 187 offence.

E.

APPEAL DECISION

[34]

The respondents appealed their convictions and sentences on a number of
    grounds. Among other things, they argued that the trial justice erred in her
    finding that the Crown had proved beyond a reasonable doubt that the electrical
    parts were exposed, as required to prove the
actus reus
of the
    offences in relation to ss. 184(1) and 190(4). The appeal judge accepted their
    arguments on this point. She concluded that the trial justices interpretation
    of the word exposed in the context of a dangerous high-voltage electrical room
    as meaning accessible to an unauthorized person was wrong. Instead, the
    appeal judge accepted the respondents argument that, in accordance with the
    ordinary plain meaning of the word, exposed means not concealed or covered.

[35]

Applying this definition of exposed, and based on the evidence, the
    appeal judge concluded that the equipment had not been exposed at the
    relevant time. Further, even accepting the trial justices definition of
    exposed, the appeal judge reasoned that the equipment was not exposed because
    it was not easily accessible to unauthorized persons. The appeal judge rejected
    the argument that the energized parts (the input stabs at the rear of the
    cabinet) were in fact exposed at the time of the incident, as Audet had taken
    active steps to defeat all precautions in place and expose the area himself,
    despite not being scheduled to work there, not conducting a voltage test, not wearing
    his protective equipment and using a conductive tool: at p. 11.

[36]

The appeal judge concluded that the preconditions for ss. 184(1) and 190(4)
    were not met, and as such the Crown had not proved the
actus reus
of
    the offences beyond a reasonable doubt. In light of this conclusion, she set
    aside the convictions and entered acquittals for all of the respondents in
    relation to ss. 184(1) and 190(4). She noted that it was unnecessary to
    consider the other grounds of appeal argued by the respondents, including with
    respect to due diligence and their sentence appeals.

[37]

The appeal judge, apparently accepting an argument raised by Bondfield,
[4]
set aside Toromonts conviction in relation to s. 187 on the basis that the
    trial justice erred in not considering one of the branches of due diligence
    articulated in
R. v. Sault Ste. Marie
, [1978] 2 S.C.R. 1299, in
    particular, whether Toromont reasonably believed in a mistaken set of facts,
    which, if true, would render the act or omission innocent. She ordered a new
    trial on the s. 187 charge. It was therefore unnecessary to consider the other
    grounds of appeal raised by Toromont, including its sentence appeal.

F.

ISSUES ON APPEAL TO THIS COURT

[38]

The Crown moved for leave to appeal to this court pursuant to s. 131 of
    the
Provincial Offences Act
, R.S.O. 1990, c. P.33. In granting leave, Juriansz
    J.A. framed the first issue on appeal as follows: Did the appeal court err by
    holding that the Crown failed to prove the
actus reus
of the offences
    related to ss. 184(1) and 190(4) of O. Reg. 213/91? The interpretation of
    these provisions, including their use of the word exposed, is central to this
    issue.

[39]

Juriansz J.A. found that a number of the grounds of appeal that the
    appeal judge determined were unnecessary to consider are closely related to
    this central issue, namely: (a) whether proof of the presence of an
    unauthorized person is an essential element of the
actus reus
in s.
    184(1); (b) whether the phrase if work is to be done in s. 190(1) creates a precondition
    before there is a requirement to disconnect, lock out of service, and tag the
    power supply to the electrical equipment, installation or conductor; and (c)
    the impact of worker error, if any, in determining whether the
actus reus
of the offence related to s. 190(4) has been proven. He directed that the
    respondents might advance these related arguments on the appeal to this court.

[40]

The second issue on appeal, as identified by Juriansz J.A., was whether
    the appeal judge erred in holding that the trial justice failed to analyze
    whether Toromont reasonably believed in a mistaken set of facts which, if true,
    would render its contravention of s. 187 innocent.

[41]

At the hearing of the appeal before this court, Toromont conceded the
    second issue. Toromont accepts the Crowns position that the appeal judge erred
    in law in overturning its conviction under s. 187 of O. Reg. 213/91 on the
    basis that the trial justice had not addressed this aspect of the due diligence
    defence. I agree. When her reasons are read as a whole, it is clear that the
    trial justice, as she stated she had done, addressed and dismissed both parts
    of Toromonts due diligence defence. I would accordingly allow the Crowns
    appeal on the second ground.

[42]

Only the first issue remains to be determined on its merits in this
    appeal: whether the appeal judge erred by holding that the Crown failed to
    prove the
actus reus
of the offences related to ss. 184(1) and 190(4)
    of O. Reg. 213/91, because of the meaning she attributed to the word exposed.
    In relation to s. 184(1), the respondents also renew their argument, advanced
    at first instance, that proof of the presence of an unauthorized person is an
    essential element of the
actus reus
in s. 184(1).

[43]

The parties agree that, if the Crown is successful in its appeal, the
    remaining issues that the appeal judge did not address  in respect of the
    respondents due diligence defences and sentence appeals  should be remitted
    to another appeal judge of the Ontario Court of Justice for determination.

G.

POSITIONS OF THE PARTIES

[44]

The central issue on this appeal is the proper interpretation of ss. 190
    and 184 of O. Reg. 213/91. This is a question of law, which is subject to
    review on a correctness standard. Findings of fact are reversible only where a
    palpable and overriding error has been established:
Housen v. Nikolaisen
,
    2002 SCC 3, [2002] 2 S.C.R. 235, at paras. 8, 10.

[45]

Dealing first with s. 190(4), the Crown submits that the trial justices
    finding that Audet was assigned to work
near

exposed energized
    equipment relied on a purposive interpretation to the word exposed as meaning
    easily accessible in the specific context of a dangerous high voltage
    electrical room, and is correct. The Crown contends that the appeal judges
    interpretation of exposed as not concealed or covered would render the
    provision virtually meaningless, as electrical work almost always involves some
    effort by a worker to expose potentially energized parts of electrical
    equipment, an installation or a conductor, which are usually covered or
    concealed during regular use. The Crown submits that the appeal judge unduly
    restricted the application of s. 190 to situations where work is to be
    performed on energized electrical equipment that is already exposed,
    independent of a workers actions.

[46]

The Crown relies on the purpose of the OHSA, which is designed to
    protect workers from injury resulting from both advertent and inadvertent acts
    in the workplace, and submits that the intent of s. 190(4) is to require that
    the power supply to exposed energized equipment be disconnected, locked out of
    service, and tagged before the work begins, regardless of how the energized
    equipment may be or become exposed.

[47]

In the alternative, the Crown submits that, if exposed means not
    concealed or covered (the meaning given by the appeal judge), there is no
    question that Audet was working
on
exposed, energized equipment at the
    time he was injured.

[48]

The Crown submits that, once it is accepted that the parts Audet was
    working on or near in the electrical room were exposed, and the power source
    had not been disconnected, the
actus reus
of the s. 190(4) offence was
    made out.

[49]

As for the s. 184(1) offences, the Crown acknowledged in oral argument
    that the conclusion that the
actus reus
was made out depends on the
    acceptance by this court of the trial justices definition of exposed in this
    section as easily accessible. The Crown also asserts that the trial justice
    did not err in concluding that s. 184(1) does not require evidence of the
    presence of an unauthorized person in the electrical room, and that there was
    no error in the trial justices finding that the door to the electrical room
    was propped open, such that the
actus reus
of the s. 184(1) offence
    was made out.

[50]

The respondents seek to uphold the appeal judges definition of
    exposed as not concealed or covered. They assert that this definition is
    consistent with the purposes of the OHSA, which include the prohibition of
    access to dangerous electrical equipment. They argue that the trial justices
    interpretation of the term exposed at one point in her reasons as not easily
    accessible
to unauthorized persons
 (a narrower definition than the one
    the Crown seeks to uphold) cannot be correct as it is often difficult to
    determine who is an unauthorized person on a construction project.

[51]

In the alternative, the respondents submit that the court may have
    regard to the technical definition of exposed in relation to live parts in
    the
Ontario

Electrical Safety Code
, 27th ed. (Toronto:
    Electrical Safety Authority and CSA Group, 2018), as live parts that can be inadvertently
    touched or approached nearer than a safe distance by a person.
[5]
On this definition, the energized parts were not exposed because they could
    not be inadvertently touched when they were located in an electrical room, at
    the back of enclosed cabinets with warning labels, and accessible only through
    the deliberate act of undoing two thumb screws, removing the cabinet door, and
    reaching back into the cabinet.

[52]

With respect to the requirement in s. 190(1) that 
work is to be done
on or near energized exposed electrical equipment, the respondents renew the
    argument made to the trial justice that it is a precondition for the application
    of s. 190(4) that the worker must have
intended
to work on energized,
    exposed electrical parts. Section 190 applies only to work that was assigned or
    planned to be performed on energized exposed parts. The work that was to be
    done by Audet was on de-energized equipment, and, as the appeal judge observed,
    he had taken active steps to defeat all precautions in place, including
    exposing the area himself.

[53]

Toromont further submits that accepting the Crowns proposed
    interpretation of the term exposed as easily accessible for the purposes of
    ss. 184(1) and 190(4) would lead to an absurd result for the construction
    industry. Toromont argues that requiring a projects entire electrical power
    system to be disconnected each time the electrical room is accessed by
    authorized personnel, which occurs multiple times per day, is plainly absurd
    and cannot reflect the intent of the legislators.

[54]

As for s. 184(1), while the appeal judge allowed the appeal of the
    convictions in respect of this section based on her definition of exposed, the
    respondents submit that the trial justice also erred in finding that the Crown
    had established the
actus reus
of the charge under s. 184(1) when she
    held that the proof of the presence of an unauthorized person in the room
    containing exposed energized electrical parts was not an essential element of
    the
actus reus
. Since there was no evidence that an unauthorized
    person was in the electrical room when the offence was alleged to have been
    committed, this alone ought to have led to acquittals for all of the
    respondents under s. 184(1).

H.

DISCUSSION

[55]

The central issue is whether the Crown established the
actus reus
of
    the offences in ss. 190(4) and 184(1) of the regulation, which depends on how
    each section is interpreted, and in particular the meaning of the word
    exposed in relation to energized electrical equipment as used in each
    section. I will begin with a brief summary of the principles of interpretation.
    Then I will turn to interpreting the two regulatory provisions, and explain why
    the
actus reus
was made out for the offences under s. 190(4), but not made
    out for the offences under s. 184(1).

(1)

The Principles of Interpretation

[56]

The proper approach to the interpretation of legislation is well-known
    and summarized in
Rizzo & Rizzo Shoes Ltd. (Re)
, [1998] 1 S.C.R.

27, at para. 21: the words of the Act are to be read in their entire
    context and in their grammatical and ordinary sense harmoniously with the
    scheme of the Act, the object of the Act and the intention of Parliament. This
    approach applies to any question of statutory or regulatory interpretation,
    including in respect of the OHSA and its regulations: see, e.g.,
R. v.
    Dofasco Inc.
, 2007 ONCA 769, 87 O.R. (3d) 161, at para. 12, leave to
    appeal refused, [2008] S.C.C.A. No. 24;
Blue Mountain Resorts Ltd. v.
    Ontario (Labour)
, 2013 ONCA 75, 114 O.R. (3d) 321, at para. 45. However,
    these interpretive factors need not be canvassed separately in every case, and
    in any event are closely related and interdependent:
Bell ExpressVu
    Limited Partnership v. Rex
, 2002 SCC 42, [2002] 2 S.C.R. 559, at para. 31.

[57]

Although all of the interpretive principles must be kept in mind when
    approaching the interpretive exercise, the starting point for analyzing
    questions of statutory interpretation is to examine the words of the provision
    in their grammatical and ordinary sense:
R. v. Conception
, 2014 SCC
    60, [2014] 3 S.C.R. 82, at para. 14. Sources for the meaning of particular
    terms may include both dictionary and judicially constructed definitions: see
R.
    v. C.D.; R. v. C.D.K.
, 2005 SCC 78, [2005] 3 S.C.R. 668, at para. 28.

[58]

The purpose of the legislation is also central to the interpretive
    exercise. The OHSA is public welfare legislation intended to guarantee a
    minimum level of protection for the health and safety of workers:
Dofasco
,
    at para. 16. As such, provisions of the OHSA and its regulations must be
    interpreted generously and [n]arrow or technical interpretations that would
    interfere with or frustrate the attainment of the legislatures public welfare
    objectives are to be avoided:
Ontario (Ministry of Labour) v. Hamilton
    (City)
(2002), 58 O.R. (3d) 37 (C.A.), at para. 16, leave to appeal
    refused, [2002] S.C.C.A. No. 146; see also
Ontario (Labour) v. Quinton
    Steel (Wellington) Limited
, 2017 ONCA 1006, at para. 19.

[59]

A generous interpretation, however, should not be confused with a
    limitless one:
Blue Mountain Resorts Ltd.
, at para. 26. While the OHSA
    aims to protect workers from both deliberate and inadvertent conduct, including
    accidents that result when workers make mistakes or are careless or reckless,
    it is important to remember that the OHSA seeks to achieve a
reasonable
level of worker protection, not an entirely risk-free work environment:
Dofasco
,
    at paras. 24-26;
Ontario (Ministry of Labour) v. Sheehans Truck Centre Inc.
,
    2011 ONCA 645, 107 O.R. (3d) 763, at para. 30.

(2)

Section 190(4)

[60]

Section 190 sets out a number of measures that must be taken to ensure
    worker safety. These apply, pursuant to s. 190(1), if work is to be done on or
    near energized exposed parts of electrical equipment or of an electrical
    installation or conductor. One of the measures is prescribed under s. 190(4): the
    power supply to the electrical equipment  shall be disconnected, locked out of
    service and tagged [in the prescribed manner] before the work begins, and kept
    disconnected, locked out of service and tagged while the work continues.

[61]

I begin by referring to the submission, made by the Crown in oral
    argument on this appeal, that the meaning of this section is that no work is to
    be done on live electrical equipment. I disagree. There is no general
    prohibition against such work. As Toromont points out, provisions such as s.
    182 restrict work connecting, maintaining or modifying electrical equipment or
    installations to persons qualified as electricians or otherwise permitted to do
    so. In addition, s. 191 of the regulation sets out the precautionary measures
    to be taken when it is not reasonably possible to disconnect the equipment
    from the power supply before working on or near energized exposed parts, anticipating
    that there will be occasions where work is performed on live electrical parts. As
    such, it is not sufficient that Audet was working on live electrical parts at
    the time of the accident. Meaning must be given to the wording of the section,
    which engages the competing definitions of the word exposed in the context of
    s. 190.

[62]

There is no definition in the regulation, or for that matter in the OHSA,
    for the term exposed, whether in relation to energized electrical parts or at
    all. The parties refer to a range of dictionary definitions, including the
    definition accepted by the appeal judge (not concealed or covered) and the
    dictionary definition accepted by the court in
R. v. Proboard Ltd.
, 1990
    CarswellOnt 4324 (Ct. J. (Prov. Div.)), in determining whether a machine had an
    exposed moving part pursuant to another OHSA regulation (laid open; rendered
    accessible or liable to action).
[6]
They also point to the technical definitions of exposed in the
Electrical
    Safety Code
. They advance arguments about the purpose of the regulation
    and the OHSA, and they argue for and against broad and narrow meanings to be
    given to the term. Essentially, the Crowns position is that an exposed
    electrical part is any part that is easily accessible, irrespective of how it
    is exposed, while the respondents assert that electrical parts must already have
    been exposed, in the sense of uncovered or capable of being inadvertently
    touched, before the section can apply.

[63]

It is sometimes helpful to consider dictionary definitions of a term, but
    in this case, such definitions shed little light on the meaning of the term
    exposed in context. I agree, however, that because exposed is used here in
    the technical context of electrical hazards and safety measures, it is helpful
    to consider the technical definitions of the term in the
Electrical Safety
    Code
.
The
Electrical Safety
    Code
is a technical document that
    describes safety standards for the installation and maintenance of electrical
    equipment. It offers two definitions that depend on
whether exposed
    is used in relation to wiring methods or live parts. Exposed in relation
    to wiring methods means not concealed; whereas exposed live parts (which is
    the same as energized parts) are live parts that can be inadvertently
    touched or approached nearer than a safe distance by a person, and the term is
    applied to parts not suitably guarded, isolated, or insulated.

[64]

As the
Electrical Safety Code
definitions illustrate, the
    meaning of the term exposed in relation to electrical parts depends on the
    context in which it is used. One cannot lose sight of the fact that the issue
    in this case is not the interpretation of a single word in isolation, but the
    interpretation of two regulatory provisions, both of which are contained within
    a regulation that addresses Electrical Hazards, under a statute whose purpose
    is to protect worker health and safety.

[65]

Accordingly, the point of departure is to examine the full text of s.
    190, in order to understand the purpose of the provision and the context in
    which the obligation under s. 190(4) arises. In my view, it is an error to
    interpret the term exposed in isolation, without looking at the context in
    which the term is used.

[66]

Section 190(1) states that the section applies if work is to be done on
    or near energized exposed parts of electrical equipment. It goes on in the following
    subsections to prescribe various measures for worker safety. These include the obligation
    of an employer to establish and implement measures and procedures for complying
    with the section to ensure that workers are adequately protected from
    electrical shock and burn, and to make a copy available to every worker on the
    project: s. 190(2); the requirement that workers follow the written measures
    and procedures: s. 190(3); the requirement, subject to certain exceptions, that
    before the work begins and while it continues, the power supply to the
    equipment be disconnected, locked out of service and tagged: s. 190(4); and the
    requirement, before the work begins and while it continues, to adequately
    discharge or contain hazardous stored electrical energy: s. 190(5).

[67]

I pause here to address a point made in argument in relation to
    Toromonts submission that for work to be done on or near energized
    electrical equipment, a worker must have been directed or authorized to work on
    energized equipment. I agree with the trial justice that, if the measures
    under s. 190 applied only to work intentionally done on energized electrical
    equipment, the section would be deprived of its meaning. Rather, I agree with
    her that if work is to be done imports a temporal requirement, in the sense
    that it prescribes various preventive measures that must be in place before
    work begins on energized electrical equipment, and while it continues. Among
    other things, s. 190(4) requires that, before the work is performed, the power
    supply will have been disconnected, locked out and tagged, and that it will
    remain that way while the work continues.

[68]

In other words, the section contemplates that, where work is planned on
    or near exposed parts that are ordinarily energized, while the work is underway
    the electrical parts will not be energized.

[69]

When considered in the context of s. 190 and what it requires, as well
    as its purpose, it is not difficult to attribute meaning to the term exposed.
    The intention is to protect workers who are working on or near exposed electrical
    parts from the risk of shock or burn. The only reasonable interpretation of
    this section, which is faithful to its wording, is that the prescribed measures
    must be taken whether the electrical parts are already exposed before the work
    begins, or whether the parts will be exposed in the ordinary course of the
    work, that is, as the work is to be done. In addition, the on or near
    wording in s. 190(1) makes it clear that the prescribed preventive measures are
    to be taken to prevent a workers inadvertent exposure to electrical hazards,
    including by coming too close to live parts that are near where work is to be
    done, even if the work was not to be done on such parts.

[70]

When looked at this way, it is clear that the appeal judges definition
    of the term exposed in s. 190(1) is incorrect. In using a dictionary
    definition of exposed as not concealed or covered, she ignored the context
    of s. 190. Her interpretation would mean that the measures prescribed by s. 190
    would only be required in respect of electrical parts that were already uncovered
    when the work began. Indeed, adopting this definition, s. 190 would not have applied
    to the work Audet was assigned to perform, notwithstanding that in order to
    carry out the work, he had to reach inside the cabinets and clean the area of
    the input stabs, which were ordinarily energized.

[71]

There can be no question that work was to be done by Audet on (and near)
    energized exposed electrical parts, such that the power supply to the cabinets
    he was assigned to access, as well as those nearby, had to be disconnected
    before the work began and while the work continued. Instead, while all of the
    circuit breaker cabinets were identically racked out (i.e., disconnected from
    the input stabs at the back of the cabinet) and tagged, the power supply to the
    input stabs was disconnected only for the circuit breaker cabinets on which Audet
    was assigned to work, and not for those nearby.

[72]

In my view, in order to give this section its intended meaning, which is
    consistent with its goal of protecting workers from electrical hazards, where a
    worker will be working on or near live electrical parts, and in the course of this
    work live parts will be exposed to the worker, whether because the parts are already
    exposed or because the work itself entails exposing electrical parts, s. 190(4)
    requires that the electrical power supply be disconnected before the work
    begins and while it continues. Where it is not reasonably possible to
    disconnect the equipment from the power supply, s. 191 of the regulation
    prescribes different and additional precautionary measures that must be in
    place, including that the worker possess the qualifications prescribed by s.
    182(1).

[73]

The appeal justice was wrong to treat the removal of the cover on the
    front of the circuit breaker cabinets as Audet having taken active steps to
    defeat all precautions in place and expose the area himself. In order to
    clean inside the circuit breaker cabinets, Audet had to remove the cabinet
    covers. The removal of a cover by loosening thumb screws was not, as the
    respondents suggest, akin to removing a guard from a piece of equipment. The
    cover did not act as protection against accidental exposure during the course
    of the workers work. It simply enclosed the live electrical parts within the
    circuit breaker cabinet. The parts were exposed to workers who had been
    assigned to work inside the circuit breaker cabinets, because their work entailed
    the removal of the cabinet covers.

[74]

It follows that it is an error to focus only on the circuit breaker
    cabinet that Audet unintentionally entered. Rather, what must be considered is
    the work that was to be done by Audet that day. He was to work on electrical
    parts that were ordinarily energized and that would be exposed during the course
    of his work. While doing this work, he would be vulnerable to the hazards of
    electrical shock and burn that the preventive measures in s. 190 are meant to
    address.

[75]

A number of the measures prescribed by s. 190 were in place to prevent
    electrical shock and burns to workers before the work began. The circuit
    breaker cabinets had been racked out (that is, disconnected from the power
    source), locked in place, and tagged. The work required Audet to reach into the
    cabinet, which housed parts that were ordinarily energized. As the trial
    justice observed, the tagging and locking out did not serve as a warning to Audet,
    because all of the cabinets were tagged and locked out in the same way, whether
    or not the power supply to the cabinets had been shut down. While the measures
    that were taken protected Audet from electrical shock or burn if he only worked
    on the de-energized cabinets, he was not protected from inadvertent injury from
    electrical parts that remained energized near where he was to work.

[76]

For these reasons, I am satisfied that the
actus reus
of s.
    190(4) was made out on the facts of this case. Before Audet began his work, it
    was clear that work was to be done by him both on and near exposed energized
    parts of electrical equipment, such that the precautionary measures set out in
    s. 190 were required. The circuit breaker cabinets were racked out, locked and
    tagged, but the power supply to only some of the cabinets was disconnected. While
    working on the de‑energized cabinets, Audet was working near
    energized cabinets. He inadvertently entered the wrong cabinet, which remained
    connected to the power supply, not by removing a lock or guard, but by simply removing
    the thumb screws.

(3)

Section 184(1)

[77]

Section 184(1) provides that no person, other than a person authorized
    to do so by the supervisor in charge of the project, shall enter or be
    permitted to enter a room or other enclosure containing exposed energized
    electrical parts. Section 184(2) requires the entrance to such a room or
    enclosure to be marked by conspicuous warning signs stating that entry by
    unauthorized persons is prohibited.

[78]

The trial justice relied on her interpretation of exposed in relation
    to s. 190 (easily accessible to unauthorized persons) to conclude that
    the high voltage electrical room where the circuit breaker cabinets were
    located contained exposed energized electrical parts. She found that, at times
    on or about the date of the accident, the door to the electrical room had been
    propped open, leaving no controls on entry. As such, she concluded that the
actus
    reus
of the s. 184(1) offences was made out. Invoking a different
    interpretation of the term (not concealed or covered), the appeal judge
    concluded that the parts were not exposed because they were concealed behind
    cabinet doors, and the parts Audet accessed accidentally were still not
    exposed because he had taken active steps to defeat all precautions in place
    and expose the area himself. Because the room did not contain any exposed
    energized electrical parts, the
actus reus
of the offences was not
    made out.

[79]

There are two issues here. First, did the appeal judge err in concluding
    that the
actus reus
of the offence had not been made out because the electrical
    room did not contain exposed energized electrical parts? Second, does the
    Crown have to prove that there was an unauthorized person in the room in order
    to make out the offence, or is it sufficient, as the trial justice found, that
    access was permitted because the door was propped open?

[80]

As discussed earlier in these reasons, the OHSA and its regulations must
    be interpreted generously so as not to interfere with the attainment of the
    legislatures public welfare objectives:
Hamilton (City)
, at para. 16.
    Whereas s. 190 has, as its focus, the protection of a worker whose work is to
    be done on or near exposed energized electrical parts, the focus of s. 184 is
    on
unauthorized
workers who may be in the vicinity. The purpose of this
    provision is to protect workers, but particularly unauthorized workers, from
    the hazards of exposed energized electrical parts, both by restricting their
    access to the room or enclosure in which the exposed electrical parts are
    contained and by requiring that warning signs be posted at the entrance to such
    a room or enclosure.

[81]

It must be remembered that this provision is contained in a regulation
    that applies to construction projects. In this case, multiple trades, whose
    work was entirely unrelated to exposed energized parts, were required to
    perform tasks in the vicinity of the electrical room. The trial justice noted
    that the vice-president of J.M.R. testified that this was progressive
    construction and that it was not an ideal situation to have an up and running
    electrical room when other tasks needed to be completed in that room: at para.
    51. Indeed, the trial justice noted that while Audet was cleaning the
    switchgear cabinet, he was frequently interrupted by electricians or painters
    who required access to the same area to perform their work: at para. 62.

[82]

The appeal judge erred in her conclusion that the high voltage
    electrical room did not contain exposed energized parts, such that the
actus
    reus
of s. 184(1) could not be established. As I explained in the context
    of s. 190, Audet worked on or near exposed energized parts when he performed
    his work on the day of the accident. Without restricting the application of s.
    184, it is clear that at the very least, on these facts, the high voltage
    electrical room contained exposed energized parts when Audet worked on or near
    such parts, and that s. 184 required that only authorized persons enter or be
    permitted to enter the electrical room at that time.

[83]

On the appeal, counsel for Toromont explained its position that there were
    no exposed energized parts in the electrical room at the time of the accident,
    on the basis of its proposed interpretation of exposed, but acknowledged that
    there may be circumstances where there
are
exposed energized parts in
    the room. On this appeal, it is not necessary to decide the full range of
    circumstances in which this electrical room, or any room or other enclosure,
    might contain exposed energized parts. In this case, it is sufficient that
    Audet worked on or near exposed energized parts on the day of the accident and,
    at least at the time that he was performing this work, s. 184 required that
    access to the electrical room be controlled.

[84]

The trial justice rejected the respondents argument that the
actus
    reus
of s. 184(1) requires evidence of unauthorized persons having
    been in the room at the time of the alleged offence, which, according to the
    charges listed in the Information, was on or about the 28th day of May, 2013.
    I agree. The plain language of s. 184(1) states that unauthorized persons may
    not enter or be permitted to enter. The interpretation urged by the
    respondents deprives this language of its meaning. The legislature, having used
    the disjunctive or, must have intended for the phrase be permitted to enter
    to have a different meaning than enter. I find that to establish the
actus
    reus
, it will suffice that the entrance to the room or enclosure is not
    controlled to restrict access by unauthorized persons, thus permitting
    unauthorized persons to enter, irrespective of whether an unauthorized person
    in fact enters the room. In other words, evidence of actual entry by
    unauthorized persons into the room or enclosure that contains exposed energized
    parts is a sufficient, but not a necessary, element of the
actus reus
of the offence.

[85]

The essential elements of the
actus reus
of the s. 184(1)
    offence are therefore: (1) a person, other than a person authorized to do so by
    the supervisor in charge of the project, enters
or
is permitted to enter
    a room or other enclosure; and (2) the room or other enclosure contains exposed
    energized electrical parts.

The issue respecting the
actus reus
in
    this case is whether the Crown established that both of these essential
    elements were present at the time of the alleged offence. In other words, the
    factual issue is whether any unauthorized persons were permitted to enter the
    electrical room at the time Audet was doing his work on exposed energized
    electrical parts.
[7]
Following the trial justices reasoning, was the door to the electrical room
    propped open at that time?

[86]

Although the trial justice found as fact that the door to the electrical
    room had been left open at times on or about the date of the accident, the
    Crown did not lead any evidence to establish that the twin elements of the
actus
    reus
converged: first, that the room contained exposed energized
    electrical parts and, second, that
while
it contained such parts, the
    respondents failed to prohibit unauthorized persons from the room. Although the
    door to the electrical room had been propped open at times, leaving no controls
    on entry into the room, the Crown failed to establish that this ever occurred
while
the room contained exposed energized parts  that is, while Audet was
    performing his cleaning work on or near exposed energized parts. Further, the
    Crown led no evidence that there were any exposed energized parts in the room
    at any time other than when Audet performed his work that day. Therefore, on
    this record, the temporal link between the two essential elements has not been
    established, and the
actus reus
has not been made out.

[87]

In oral argument, the Crown acknowledged that for the
actus reus
of
    the offences under s. 184(1) to have been proven on the evidence before the
    court, it would be necessary to accept a broad definition of exposed as
    easily accessible. In other words, the Crowns position is that the
    electrical room contained exposed energized electrical parts because the live
    parts could be easily accessed by removing the front covers from the circuit
    breaker cabinets. Therefore, the room always contained exposed energized
    parts and any lapse in the prohibition of unauthorized persons from the room
    would have contravened s. 184(1). The Crown noted in oral argument that
    this was the basis on which it argued the s. 184(1) offences at first instance,
    and acknowledged that it had not asserted that s. 184 was contravened only at
    the moment that the circuit breaker cabinets were accessed by Audet. According
    to the Crown, its main concern was for the s. 190 offences, and the s. 184
    offences were peripheral charges that were not causally connected to what
    happened to Audet that day.

[88]

I note that, arguably, the respondents acted as though s. 184(1) applied
    to the high voltage electrical room at all times. According to the trial
    justices reasons, the electrical room was locked, and efforts were made to
    control unauthorized access. The site superintendent for Bondfield gave
    evidence that access was controlled by J.M.R. The trial justice recounted that [h]e
    testified that the electrical room was high voltage and therefore dangerous and
    access needed to be restricted: at para. 50. J.M.R.s representative gave
    evidence that he came by the electrical room a few times a day to check that
    the door was locked, and that no one would be in the electrical room unless
    authorized: at para. 51. A J.M.R. electrician confirmed that access to the room
    was via a key, and that if a J.M.R. foreman saw the door ajar, they would lock
    it: at para. 54. This was a high-voltage electrical room that was effectively treated
    as being out of bounds for unauthorized persons.

[89]

Nevertheless, the onus is on the Crown to prove beyond a reasonable
    doubt the
actus reus
of the offence under s. 184(1), including that,
    on or about May 28, 2013, while there were exposed electrical parts in the
    electrical room, the respondents failed to ensure that measures and procedures
    were in place to limit access to that room to persons authorized by the
    supervisor in charge of the project. The Crown failed to establish that while
    Audet performed his work on the switchgear that day, access to the room was not
    controlled. It also failed to establish that the room contained exposed
    electrical parts at any time other than when Audet performed his work.
    Therefore, I am not satisfied that the
actus reus
was made out by the
    Crown, and I would dismiss the Crowns appeal in relation to the s. 184(1)
    offences.

I.

DISPOSITION

[90]

For these reasons, I would allow the appeal in part. I would set aside
    the acquittals for the offences in relation to s. 190(4) of O. Reg. 213/91. I
    would uphold the acquittals for the offences in relation to s. 184(1) of the
    regulation. I would remit the issues not determined by the appeal judge in
    relation to the ss. 190(4) and 187 offences, namely, the respondents due
    diligence defences and sentence appeals, to another appeal judge of the Ontario
    Court of Justice for determination.

Released: April 14, 2022 K.F.

K. van Rensburg
    J.A.

I agree. K. Feldman
    J.A.

I agree. Coroza
    J.A.





[1]
A stab is a thick, conductive, metal bar located at the back of the switchgear cabinet.
    Input stabs transmit energy into the breaker, and output stabs transmit energy
    from the breaker into the building.



[2]
Bondfield
    did not participate in the appeal to this court. The court was advised by
    Bondfields in-house counsel that as a result of the ongoing
Companies Creditors Arrangement Act
proceedings and the terms of the Amended and Restated Initial Order dated April
    3, 2019, Bondfield [would] not be participating in the appeal.



[3]
When racked in, conductive spring-loaded fingers on the breakers connect to
    stabs at the rear of the cabinet, allowing for the transmission of energy,
    while racking out ensures that the fingers are separated from the stabs at
    the rear of the cabinet, preventing the transmission of energy.



[4]
The appeal judge suggested this was an argument made by Toromont. However,
    Toromonts counsel on appeal to this court advised that the argument had in
    fact been raised by Bondfields counsel.



[5]
The
Ontario Electrical Safety Code is the
    Canadian Electrical Code, Part I (CSA C22.1-18)
, as amended by the
Ontario Amendments to the Canadian Electrical
    Code Part I, C22.1-18
: see
Electricity
    Safety Code
, O. Reg. 164/99, s. 1.



[6]
In
Proboard
, the court determined
    whether a machine had an exposed moving part pursuant to s. 28 of
Industrial Establishments Regulation
,
    R.R.O. 1980, Reg. 692 (now s. 24 of
Industrial
    Establishments
, R.R.O. 1990, Reg. 851, enacted under the OHSA).



[7]

Although Audet said there were various people in the
    electrical room when he was working on the switchgear cabinets, there was no
    evidence that any of these people were not authorized by the supervisor in
    charge of the project.


